DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Species A in the reply filed on April 18th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-9 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species B and Species C), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18th, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (U.S. Publication 2015/0032151).
	Ishida discloses a device comprising an elongate body (18), a grip (16), a surgical implement head (12) having jaws (60 and 61), a mechanism for changing the angle of the implement head (see Figures 7-9) wherein the device further comprises a second joint (73 and 74) and the mechanism for changing the angle of the implement head relative to the longitudinal axis of the elongate body pivots about an axis of rotation of the second joint, a mechanism for opening/closing the implement jaws operable through movement of the implement head (see Figure 6 and page 1 paragraph 6 to page 2 paragraph 12). The elongate body includes a proximal end, a distal end, and a longitudinal axis, wherein the grip is positioned on the proximal end and the implement head is positioned on the distal end. The surgical implement head further includes a first joint (63) that allows the implement jaws to move relative to each other, i.e. open/close. The jaws of the surgical implement head include a fixed lower jaw and a moveable upper jaw (see Figures 4 and 5). 
Claims 1-4, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa (U.S. Publication 2004/0199147).
Nishizawa discloses a device an elongate body (13), a grip (70a), a surgical implement head (14) having jaws (1a and 1b), a mechanism for changing the angle of the implement head (see Figure 8) wherein the device further comprises a second joint (8a) and the mechanism for changing the angle of the implement head relative to the longitudinal axis of the elongate body pivots about an axis of rotation of the second joint, a mechanism for opening/closing the implement jaws operable through movement of the implement head (see Figure 8). The elongate body includes a proximal end, a distal end, and a longitudinal axis, wherein the grip is positioned on the proximal end and the implement head is positioned on the distal end. The surgical implement head further includes a first joint (7) that allows the implement jaws to move relative to each other, i.e. open/close. The mechanism for changing the angle of the implement head relative to the longitudinal axis is configured such that the implement head can move from a position parallel with the longitudinal axis to a position that is at an angle of 90 degrees from the longitudinal axis (see Figure 3). The mechanism for opening/closing the implement jaws further includes a pulley (6e) having an axis of rotation, wherein the axis of rotation of the pulley is coincident with the axis of rotation of the second joint and wherein a cable runs across the pulley to effect movement (see Figures 2-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (U.S. Publication 2015/0032151) in view of Zvenyatsky (U.S. Patent 5,383,888).
 Ishida discloses the invention as discussed above wherein the mechanism for changing the angle of the implement head relative to the longitudinal axis is configured such that the implement head can move from a position parallel with the longitudinal axis to a position that is at an angle of 70 degrees from the longitudinal axis (see page 6 paragraph 69). Zvenyatsky teaches a device (see Figure 1) comprising an elongate shaft (20), a implement head (28) including moveable jaws (30 and 32), a grip (12), a mechanism for opening the jaws, and a mechanism for changing the angle of the implement head relative to the longitudinal axis (see Figures 2-10), wherein the mechanism for changing the angle of the implement head is configured such that the implement head can move from a position that is parallel with the longitudinal axis (for example see Figure 6) to a position that is at an angle of 90 degrees from the longitudinal axis (see Figure 7). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Ishida wherein the mechanism for changing the angle of the implement head is configured such that the implement head can move from a position that is parallel with the longitudinal axis to a position that is at an angle of 90 degrees from the longitudinal axis in view of Zvenyatsky, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775